Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, AK 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage; Anchorage Police Department

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

JARED TUIA,                    )
                               )
                Plaintiff,     )
                               )
vs.                            )
                               )
MUNICIPALITY OF ANCHORAGE, and )
ANCHORAGE POLICE DEPARTMENT, )
                               )
                Defendants.    )              Case No. 3:19-cv-00326 TMB
                               )

                          NOTICE OF FILING
             STIPULATED PROPOSED CONFIDENTIALITY ORDER

       In accordance with the Court’s February 3, 2020 Scheduling and Planning Order,

defendant Municipality of Anchorage hereby files with the Court a proposed stipulated

confidentiality order to govern this litigation. Undersigned counsel represents that she

has conferred with plaintiff’s counsel regarding this matter and that all parties have

consented to the entry of this order.




         Case 3:19-cv-00326-HRH Document 14 Filed 03/03/20 Page 1 of 2
        Respectfully submitted this 3rd day of March, 2020.

                                                     REBECCA A. WINDT PEARSON
                                                     Municipal Attorney

                                                     By: s/Ruth Botstein, s/ Meagan Carmichael
                                                            Ruth Botstein (AK Bar No. 9906016)
                                                            Meagan Carmichael (AK Bar No. 1011071)
                                                            Assistant Municipal Attorneys
                                                            Municipal Attorney’s Office
                                                            P.O. Box 196650
                                                            Anchorage, AK 99519-6650
                                                            Phone: (907) 343-4545
                                                            Fax: (907) 343-4550
                                                            Email: uslit@muni.org




Certificate of Service
The undersigned hereby certifies that on March 3, 2020, a
true and correct copy of the foregoing was served on the parties’
 counsel by electronic means through the CM/ECF system.

/s Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Notice of Filing Stipulated Proposed Confidentiality Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 2 of 2
           Case 3:19-cv-00326-HRH Document 14 Filed 03/03/20 Page 2 of 2
